DETAILED ACTION
The present application has been made of the record and currently claims 16 – 32 are rejected and claims 1 – 15 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102017207263.6, filed on April 28, 2017.

Response to Arguments
Applicant's arguments filed 16-32 have been fully considered but they are not persuasive. 
In response to “All Rejections Based on Tanaka Are Improper Because Tanaka Fails to Disclose an Inner Pipe that Is Either Mounted or Mountable Inside an Outer Pipe in a Floating Manner to Form a Seal Between the Inner and Outer Pipes in an Axial Direction” and “The § 102 Rejections Based on Tanaka Are Improper Because Tanaka Fails to Disclose that Lateral, Abutting Surfaces of Two Pipes Form the Seal,” examiner disagrees because Fig. 3 of Tanaka discloses an inner pipe with an outer surface and an outer pipe with an inner surface where the two surfaces are abutting one another (see the dotted line of pipe 2 engaging with the solid line of pipe 1 in Fig. 3). 
In addition, because the two surfaces are in contact with one another, a seal is formed between the two pipes and it can be seen that the clamping mechanism is used only  to provide 
In response to “Rather, Tanaka discloses "closed slits 10" that leak oil unless they are "covered from the outside by the clamp member”," examiner disagrees because Tanaka does discloses that a clamp member is used “so that no leakage of oil from the closed slits to outside occurs” because “The annular peripheral wall portion adjacent to the closed slits is bulged outwardly to generate a clearance” but Tanaka also discloses that “Even if it leaks into the slit 10, it does not leak from the closing slit 10 to the outside” since “the entire closing slit 10 is covered with the band part 4 from the outside and becomes a space without a place to go, the gas (fluid) in the pipes 1 and 2 is blocked from the gap as indicated by an arrow a in FIG.”
Tanaka does not disclose “closed slits 10" that leak oil unless they are "covered from the outside by the clamp member” rather Tanaka discloses that a clamp is used to prevent leakage if leakage were to occur at the slits due to a bulge that is caused by the clamp (see paragraph 0020, lines 5-8 of the translated spec and the abstract). 
Therefore, the rejection is proper and applicant’s arguments are not persuasive. 
	
In response to “All Rejections Based on Sauer Are Improper Because Sauer Fails to Disclose an Inner Pipe that Is Either Mounted or Mountable Inside an Outer Pipe in an Axial Floating Manner to Form a Seal Between the Inner and Outer Pipes in an Axial Direction,” examiner disagrees because Fig. 1 of Sauer shows that two pipes are in contact with each other and insertable into one another. 
If the pipes were not mounted or mountable inside an outer pipe in an axially floating manner to form a seal between the inner and outer pipes in an axial direction, then either: 
 OR the inner pipe and outer pipe would not be in contact with each other due to it being able to form a seal between the two pipes but both conditions are met. 
In further regard to “an axially floating manner,” it can be seen in Fig. 1 of Sauer that it is possible to push the inner pipe further into the outer pipe, and thus also proving that it is “axially floating.”
Therefore, the rejection is proper and applicant’s arguments are not persuasive. 

In response to “All Rejections Based on Sauer Are Improper Because Sauer Fails to Disclose a Deformation Point Disposed on a Free End of the Outer Pipe,” however the examiner disagrees because the alleged clamping element and outer pipe of Sauer in combination meets this limitation. 
In response to "a deformation point is disposed at a predefined circumferential position having an axial length on a free end of the outer pipe in the overlap region." In Fig. 1 of Sauer, it can be seen that an axial length on a free end of the outer pipe is in the overlap region (see element 8 in Fig. 1; see element 5 in Fig. 5). 
In response to “Claim 29 specifies that the deformation point is disposed in an overlap region defined by the two pipes,” Fig. 5 shows that the deformation point is deposited in an overlap region defined by the two pipes (see element 5 on the inner and outer surfaces of the pipe). 
In response to “Claim 32 specifies that "the second pipe has slotted deformation points,” it can be seen in Figs. 1 and 5 that the deformation points are slotted. 
Therefore, the rejections are proper and applicant’s arguments are not persuasive. 


In response to “The Office Action Fails to Establish that the Prior Art Discloses the Limitations of Claims 22 -24 and 28,” and that it must be a “result-effective variable,” it is first noted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, since the prior art discloses a deformation point, there is inherently a length, a size, and a diameter present. Further, the applicant has not provided criticality of these specific ranges.  Lacking such criticality, since the general conditions of the claim are present, it would be obvious to one of ordinary skill in the art to discover the optimum or workable ranges by routine experimentation, and thus the claim has been met.  
Therefore, the rejection is proper and applicant’s arguments are not persuasive. 

In response to “The Rejection of Claim 32 Based on the Purported Tanaka-Tsundoa Combination Is Improper Because the Prior Art Fails to Disclose a Second Pipe Mounted on a Conical Sealing Surface of a First Pipe,” and that “instead simply concludes that Tanaka discloses them” where “none of the figures in Tanaka discloses a conical sealing surface,” examiner finds applicants argument persuasive and the rejection is withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 25-26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (Japanese Patent No. 5,967,365).

A sealed coupling that is positionable between at least two pipes (see annotated Figs. 2 and 3 below) that are mounted or mountable to one another,
Wherein the sealed coupling is formed on the at least two pipes in an overlap region (see annotated Fig. 3 below) of the at least two pipes by lateral surfaces abutting one another (see “overlap region” in annotated Fig. 3 where the two lateral surfaces are abutting one another),
Wherein an inner pipe of the at least two pipes is either mounted or mountable inside an outer pipe of the at least two pipes in an axial floating manner (it is required that the two pipes come together in an “axially floating manner” because if it was not capable of “axially floating” to one another, the pipes would not be able to overlap each other) to form a seal between the at least two pipes in an axial direction (see annotated Fig. 3 where the outer surface of the inner pipe and the inner surface of the outer pipe are abutting one another, therefore producing a seal) and to permit relative axial displacement between the inner and outer pipes upon changes in temperature (it is inherent that environments have fluctuations in temperature and slight change in temperature would not cause the inner and outer pipes to not permit relative axial displacement),
Wherein a deformation point (see annotated Fig. 3) is disposed at a predefined circumferential position having an axial length on a free end of the outer pipe in the overlap region. 


    PNG
    media_image1.png
    701
    894
    media_image1.png
    Greyscale


Claim 17, Tanaka discloses:
The sealed coupling of claim 16 wherein the at least two pipes comprise a discharge pipe (see annotated Figs. 2-3 above hereinafter) connected to a cell of the electrolysis facility and a collecting pipe (see annotated Fig. 2).

Claim 18, Tanaka discloses:
The sealed coupling of claim 16 wherein the deformation point is one of a plurality of deformation points disposed circumferentially (see Fig. 2) or wherein the deformation point is one of a pair of deformation points that are disposed opposite one another (see Fig. 2).

Claim 19, Tanaka discloses:
The sealed coupling of claim 16 wherein at least one of: 
a lateral surface of an inner lateral surface of the outer pipe and an outer lateral surface of the inner pipe define a sealing surface that overlaps the deformation point in the axial direction (see annotated Fig. 3); 
both the inner lateral surface of the outer pipe and the outer lateral surface of the inner pipe define a sealing surface that overlaps the deformation point axially in an inward direction (see annotated Fig. 3); or 
the inner lateral surface of the outer pipe defines a sealing surface that is disposed farther inward than the deformation point and the outer lateral surface of5In re: PCT U.S. National StageAttorney Docket No. 161287P30US Application of THYSSENKRUPP UHDE CHLORINE ENGINEERS GMBHthe inner pipe defines a sealing surface that extends up to a free end of the inner pipe (see annotated Fig. 3).

Claim 20, Tanaka discloses:
The sealed coupling of claim 16 wherein the deformation point comprises a compensation region or is configured for a conical widening of a free end of the outer pipe (see paragraph 0004, line 4, of the translated description where the end of the outer pipe with the open slide is radially deformable, therefore it appears the discharge pipe is configured for conical widening of the free end).

Claim 25, Tanaka discloses:
The sealed coupling of claim 16 wherein the deformation point is formed as a compensation slot (see annotated Fig. 3) having a hole (see annotated Fig. 3) as a compensation region.

Claim 26, Tanaka discloses:
The sealed coupling of claim 16 formed by a friction-locked, axially-tolerant pipe-in-pipe arrangement configured to seal upon friction lock by elastic deformation (see paragraph 0017, the last four lines, where a tightening force causes a “friction-lock” and elastic deformation of the walls 2a occurs).

Claim 29, Tanaka discloses:
A sealed coupling between at least two pipes (see annotated Fig. 2) that are mounted on one another, the sealed coupling comprising two pipes that are coupled at free ends thereof on lateral surfaces (see annotated Fig. 3) abutting one another, wherein the two pipes are mounted in a floating manner relative to one another by way of the sealed coupling (it appears that when the clamp is not on the tightened down, it will be in a floating manner), 
wherein the sealed coupling is in an overlap region (see annotated Fig. 3) of the two pipes, 
wherein a deformation point (see annotated Fig. 3) is disposed on at least one predefined circumferential position having a predefined axial length in the overlap region, by way of which the deformation point abutting of the lateral surfaces on one another to form a seal is ensured with approximately uniform axial pre-tension force on the overlap region in an event of axial displacement of the two pipes relative to one another (see paragraph 0017, the last four lines, where a tightening force cause “pre-tension force” and elastic deformation of the walls 2a occurs).

(s) 16, 21, 27, 29, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer (U.S. Patent No. 4,486,034).
Claim 16, Sauer discloses:
A sealed coupling that is positionable between at least two pipes (see annotated Fig. 1 below) that are either mounted or mountable to one another, 
wherein the sealed coupling is formed on the at least two pipes in an overlap region of the at least two pipes by lateral surfaces abutting one another, 
wherein an inner pipe (see annotated Fig. 1) of the at least two pipes is either mounted or mountable inside an outer pipe of the at least two pipes in a floating manner to form a seal between the at least two pipes in an axial direction, 
wherein a deformation point (see annotated Fig. 1 below) is disposed at a predefined circumferential position having an axial length on a free end of the outer pipe in the overlap region (see Fig. 1).


    PNG
    media_image2.png
    805
    542
    media_image2.png
    Greyscale



The sealed coupling of claim 16 wherein at least one of: 
a wall, an inner lateral surface, or an outer lateral surface of the inner pipe (see annotated Fig. 1 above hereinafter) has a conicity (see annotated Fig. 1) on which a sealing surface is formed.

	Claim 27, Sauer discloses:
The sealed coupling of claim 16 wherein the inner pipe (considered as 2 in Fig. 1) comprises metal (see Col. 5, Lines 17 -18) and the outer pipe (considered as the combination of 1 and 6) comprises plastic (see Col. 5, lines 15 – 16).
	
	Claim 29, Sauer discloses:
A sealed coupling between at least two pipes that are mounted on one another, the sealed coupling comprising two pipes (see annotated Fig. 1) that are coupled at free ends thereof on lateral surfaces abutting one another, 
wherein the two pipes are mounted in an axial floating manner relative to one another by way of the sealed coupling (see Fig. 1) which enables relative axial displacement between the two pipes upon changes in temperature, 
wherein the sealed coupling is in an overlap region of the two pipes, 
wherein a deformation point (see annotated Fig. 1) is disposed on at least one predefined circumferential position having a predefined axial length in the overlap region, by way of which the deformation point abutting of the lateral surfaces on one another to form a seal is ensured with approximately uniform axial pre-tension force on the overlap region in an event of axial displacement of the two pipes relative to one another.

Claim 30, Sauer discloses:
The sealed coupling of claim 29 configured as a self-locking coupling, the sealed coupling being mounted in a floating manner axially and being tolerant of thermal expansion (see Col. 5, Line 16, where the first pipe is made of a thermoplastic material).

	Claim 31, Sauer discloses:
The sealed coupling of claim 29 wherein a coefficient of thermal expansion of the outer pipe is greater than a coefficient of thermal expansion of the inner pipe (see Col. 5, Lines 15 – 18 where the outer pipe is made of plastic and the inner pipe is made of metal and it is inherent that plastic pipes have a greater coefficient of thermal expansion than metals).

	Claim 32, Sauer discloses:
A pipe-in-pipe arrangement configured as a sealed coupling, which is tolerant of thermal expansion (see Col. 5, Line 16, where the outer pipe is made of a thermoplastic material; see annotated Fig. 1 below), between a first pipe comprised of metal and a second pipe comprised of plastic (see Col. 5, Lines 15 – 18 where the second pipe is made of plastic and the first pipe is made of metal), 
wherein the first pipe (considered as the inner pipe in annotated Fig. 1 below) is an interior overlapping collecting pipe and the second pipe (considered as the outer pipe in annotated Fig. 1) is an exterior overlapping discharge pipe, 
wherein the second pipe has slotted deformation points (see annotated Fig. 1), is mounted in an axially floating manner on a conical sealing surface of the first pipe in an overlap region, and is sealed by surface pressure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22-24, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 16 and 29 above.
In regards to claim 22, while Tanaka does not expressly disclose the axial length of the deformation point is in a range of 10% to 30% of a diameter of the outer pipe; 
the axial length may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.                 It would have been obvious to one having ordinary skill in the art at the time of invention to modify Tanaka to have the axial length of the deformation point in a range of 10% to 30% of a diameter of the outer pipe, as the axial length may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

In regards to claim 23, while Tanaka does not expressly disclose at least one of the deformation point in a circumferential direction is larger than 0.3 mm or greater than 1% of a diameter of the outer pipe; or the deformation point in a circumferential direction is smaller than 1 mm or less than 5% of the diameter of the outer pipe; 
the dimensions of the deformation point may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.                 It would have been obvious to one having ordinary skill in the art at the time of invention to modify Tanaka to have the dimensions of the deformation point larger than 0.3 mm or greater than 1% of a diameter of the outer pipe; or the deformation smaller than 1 mm or less than 5% of the diameter of the outer pipe, as the deformation point may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

In regards to claim 24, while Tanaka does not expressly disclose the deformation point is overlapped in the axial direction by the inner pipe by at least 5% of a diameter of the outer pipe or at least 3 mm; or a sealing surface overlaps the deformation point inward in the axial direction by at least 3 mm or at least 5% of the diameter of the outer pipe.; 
the dimensions of the deformation point or sealing surface may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.                 It would have been obvious to one having ordinary skill in the art at the time of 

In regards to claim 28, while Tanaka does not expressly disclose the axial relative movements of the at least two pipes relative to one another in a range of 5 to 15 mm or 20% to 40% of a diameter of the inner pipe; 
the axial relative movement may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.                 It would have been obvious to one having ordinary skill in the art at the time of invention to modify Tanaka to have the axial relative movements of the at least two pipes relative to one another in a range of 5 to 15 mm or 20% to 40% of a diameter of the inner pipe, as the axial relative movement may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.


However, it appears that any material would be tolerant to thermal expansion in some way and regardless of Tanaka not explicitly disclosing that the coupling is tolerant to thermal expansion, one of ordinary skill in the art would recognize that the materials that would be used to construct the sealing coupling of Tanaka would be tolerant in some way to thermal expansion. 

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claims 16 and 29 above in view of Tsundoa (U.S. PGPub No. 2015/0016055).
In regards to claim 27, as best understood, Tanaka discloses the sealed coupling of claim 16 but does not explicitly disclose the materials of a first and second of the at least two pipes. 
However, Tsundoa discloses a similar sealed coupling wherein a first (considered as 42 in Figs. 2 and 3) of the at least two pipes comprises metal (see paragraph 0024 on page 2, Lines 1 -3) and a second (considered as 44 in Figs. 2 and 3) of the at least two pipes comprises plastic (see paragraph 0024 on page 2, Lines 1 -3) and the first pipe is inserted into the second pipe wherein the second pipe deforms when the first pipe is insert thereinto (see Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a metal material for the first pipe of Tanaka and a plastic material for the second pipe of Tanaka because Tsundoa discloses the second pipe formed of a plastic material provides the benefit of being elastic in an axial and radial direction and overall flexible (see paragraph 0024) which allows the first pipe to be inserted into the second pipe (see Fig. 5).


However, Tsundoa discloses a similar sealed coupling wherein a first pipe (considered as 42 in Figs. 2 and 3) comprises metal (see paragraph 0024 on page 2, Lines 1 -3) and a second (considered as 44 in Figs. 2 and 3) comprises plastic (see paragraph 0024 on page 2, Lines 1 -3) and the first pipe is inserted into the second pipe wherein the second pipe deforms when the first pipe is insert thereinto (see Fig. 5) but does not explicitly disclose wherein a coefficient of thermal expansion of the outer pipe is greater than a coefficient of thermal expansion of the inner pipe but it is inherent that plastics comprise a coefficient of thermal expansion that is greater than that of metals.
It would have been obvious to one of ordinary skill in the art before the effective filling date to use a metal material for the first pipe of Tanaka and a plastic material for the second pipe of Tanaka because Tsundoa discloses the second pipe formed of a plastic material provides the benefit of being elastic in an axial and radial direction and overall flexible (see paragraph 0024) which allows the first pipe to be inserted into the second pipe (see Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ignaczak et al. (U.S. Patent No. 7,246,826) discloses a similar device where both tubes are in a telescopic relationship (see Col. 2, Lines 40-43) with one another and with an improved sealing zone, particularly one that is well suited to accommodate variations in pipe end diameters (see Col. 2, Lines 22-25). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 









/A.T.R./
Examiner, Art Unit 3679      

/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679